                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


ERIK LUNA, individually, and
on behalf of all others
similarly situated,
                                      Case No. 18 C 5165
                    Plaintiff,
                                      Judge Harry D. Leinenweber
          v.

4C KINZIE INVESTOR, LLC,
et al.,

                  Defendants.



                   MEMORANDUM OPINION AND ORDER

     Defendants’ Motion to Dismiss (Dkt. No. 65) is granted in

part and denied in part.

                           I.    BACKGROUND

     This is a collective and class action against 15 bars and

restaurants located in Chicago, brought by a server at one of the

establishments. This is the second time the Court has been asked

to rule on a Motion to Dismiss. See Luna v. 4C Kinzie Inv’r LLC,

No. 18 C 5165, 2019 WL 1239770, at *4 (N.D. Ill. Mar. 18, 2019)

(granting in part and denying in part Defendants’ first motion to

dismiss). The initial Complaint consisted of ten counts: Count I-

violation of the Fair Labor Standards Act; Count II-violation of

the Illinois Minimum Wage Law; Count III-violation of the Chicago

Minimum Wage Law; Count IV-violation of the Illinois Wage Payment
and Collection Act (IWPCA); Count V-conversion; Count VI-violation

of Section 7434 of the Internal Revenue Code; Count VII-RICO; Count

VIII-civil conspiracy; Count IX—common law fraud; and Count X-

negligent misrepresentation. The Court denied the first motion to

dismiss with respect to Counts I through IV, granted the motion

without prejudice as to counts V through XI, and dismissed Count

X with prejudice. Plaintiff has now filed an Amended Complaint

that includes as Counts I though IV the wage counts which were not

dismissed and has repleaded Count VI, the Internal Revenue Code

claim as Count V, the RICO count as Count VI, and the fraud count

as Count VII. Defendants have again moved to dismiss the three

repleaded counts.

                            II.   DISCUSSION

                       A.    The Fraud Counts

     The three repleaded counts all have as a common element the

allegation of fraud involving misreported W-2 forms. The Court

dismissed these counts previously because these counts ran afoul

of Rule 9(b)’s requirement of specificity. Defendants originally

moved to dismiss the wage counts because they were based on the

allegation that Defendants shorted Plaintiffs’ pay based on the

difference between what Plaintiffs claim they actually received

and what was reported to the IRS on the employee’s W-2 form. The

fraud counts rely on the W-2s as deliberately overstating the



                                  - 2 -
servers’ income to shift the tax burden from Defendants to the

servers. The Court denied the Motion with respect to the wage

counts on the basis that, theoretically, both the wage and fraud

counts could legally coexist. The Court dismissed the fraud counts

because, while both theories could coexist on a theorical basis,

the Rule 9(b) requirement of specificity prevented Plaintiffs from

adopting a position in the fraud counts that was contrary to the

allegations in the wage counts without some explanation for the

discrepancy. See Fed. R. Civ. P. 9(b) (“In alleging fraud or

mistake, a party must state with particularity the circumstances

constituting fraud or mistake.”).

     Plaintiffs     have    attempted     to   overcome    this   objection      by

pleading   in   paragraphs    374   and    375   that    Defendants      knew   the

information included on the W-2s was false because the Plaintiffs

accurately declared the amount of their tip income and Plaintiffs

reasonably believed the W-2s were accurate when they filed their

income tax returns. In other words, Plaintiffs received all the

tip income that they had coming to them which undercuts the

allegations in Counts I through IV. Plaintiffs acknowledge that

the W-2s given to them contained a larger amount of tip income

than they reported to their employers and when confronted, the

employer   stated    that    it   was   concerned       that   servers    may   be

underreporting their tip income which could possibly lead to an



                                    - 3 -
IRS audit which it wished to avoid. Thus, the overreporting of the

tip income was no secret to the servers.              The IRS is very concerned

with tip reporting because a certain number of tips are paid in

cash rather than by credit card, thus leaving no record other than

the self-reporting by the server. The law therefore assumes an

average tip rate of 8% and expects employees to report at least 8%

of    gross    food     and   drink    sales    as     tip    income.    26    U.S.C.

§ 6053(c)(3)(A)(i).

      The     Amended    Complaint     states   that    the    Plaintiff      servers

receive and report, on average, 12% of Defendants’ sales in take

home cash. (Am. Compl. ¶ 74, Dkt. No. 57.) Plaintiffs further

assert that Defendants, in preparing and filing the W-2s, assume

that servers receive tip income equal to 16-20% of total sales.

(Am. Compl. ¶ 72.) Thus, the servers are saddled with higher income

and accordingly are required to pay more tax. Somewhat offsetting

this theory is the fact that if an employer over-reports an

employee’s income, the employer is liable for an increased amount

due   to    the   federal     government   for       Social   Security    and    FICA

payments.     Regardless,      the    discrepancy     between    what    Defendants

report to the IRS and what the servers report as receiving from

customers should be easily determined through discovery.                      Thus, at

this stage of the case, the Court will let the fraud counts stand




                                       - 4 -
and await future determination based on a more complete record,

perhaps at the summary judgment stage.

      The Motion to Dismiss Count V, violation of Section 7434 of

the Internal Revenue Code, and Count VII, common law fraud, is

denied.

                              B.    RICO Count

      Plaintiffs allege in Count VI that Defendants violated the

RICO statute, 18 U.S.C. § 1962(c). To state such a cause of action,

a plaintiff “must show (1) conduct (2) of an enterprise (3) through

a pattern (4) of racketeering activity.”         Vicom, Inc. v. Harbridge

Merchant Services, Inc., 20 F.3d 771, 778 (7th Cir. 1994). The

allegations constituting the alleged racketeering activity—wire

and mail fraud—rely on the same scenario as that underlying the

two   fraud   counts   that   the   Court   declined   to   dismiss   above.

Plaintiffs assert that Defendants issue W-2s to the servers that

overstates their tip income so that Defendants obtain an increased

deduction for payroll that will decrease their taxes at the expense

of increasing the servers’ income, thus requiring the servers to

pay higher income taxes. The Court now has resolved the issue with

respect to the fraud allegations such that Rule 9(b) alone does

not compel the dismissal of the RICO count.

      However, the Court must still consider whether the Amended

Complaint adequately alleges the other elements of a § 1962 claim.



                                    - 5 -
The Seventh Circuit has cautioned the lower courts not to allow

RICO plaintiffs to turn “garden variety” fraud claims into federal

RICO actions, bearing in mind that Congress enacted RICO in an

effort to combat organized, long-term criminal activity.        Jennings

v. Auto Meter Products, Inc., 495 F.3d 466, 472 (7th Cir. 2007).

     Defendants take aim at each of the respective elements of a

§ 1962(c) claim. However, we need only consider the conduct and

enterprise elements. Defendants contend that the Amended Complaint

does not allege an enterprise, a pattern, or conduct by a person

distinct from the enterprise itself, thus requiring this count be

dismissed. The Amended Complaint describes the 15 Defendant bar

and restaurant entities as “part of a collection of bars and

restaurants   located   in   Chicago,   Illinois   operating   under   the

common   ‘Four   Corners’    enterprise.”   (Am.   Compl.   ¶ 26.)   “Four

Corners” is described as “a voluntary unincorporated association

of entities operating the foregoing bars and restaurants located

in Chicago, Illinois.” (Id.) Additionally, the Amended Complaint

alleges that other entities, including the Four Corners Tavern

Fund LLC; Four Corners Tavern Group Investors, LLC; Four Corners

Tavern Partners, LLC; Four Corners Tavern Group Inc.; Four Corners

Holding LLC; Four Corners Capital Advisors, LLC; Four Corners

Shuttle LLC; 4C Cheval LLC; and 1001 W. Lake LLC, all operating

out of the same business address of 1040 West Randolph Street,



                                  - 6 -
Chicago, Illinois, “all control[] the payment of wages to, servers

who serve food and drinks to customers at the bars and restaurants

with the Four Corners enterprise.” (Am. Compl. ¶¶ 22-36.) The

Amended Complaint then alleges that Defendants Matthew Menna and

Andrew       Gloor   are   “real   person[s]       and     []   manager[s]    of    the

previously described entities, who exercise significant control,

oversight, and authority relative to the entities within the Four

Corners enterprise.” (Id. ¶¶ 37-38.)

        While it is difficult to discern the exact structure of the

conglomeration        of   entities      existing    under      the   moniker      Four

Corners, it appears that bars and restaurants are managed by one

layer of LLCs and corporations, while another layer of entities

owns title to the bars and restaurants. Plaintiffs allege that

each    of    the    entities   “acted    in     concert    with   one   another     in

perpetrating the scheme” described in the Complaint. (Am. Compl.

¶ 355.) As for purpose, Plaintiffs contend that Menna and Gloor

“have    a     financial    interest      in   all   of     the    business   entity

Defendants” so that “each participant in the scheme… acts with a

common purpose: enriching Matthew Menna and Andrew Gloor.” (Id.

¶ 356.) Thus, the Amended Complaint appears to allege what the

Court referred to in its previous Order as a hub and spoke

conspiracy, with Menna and Gloor in the hub controlling the whole

Four Corners enterprise as spokes.



                                         - 7 -
     One factor stands out as determinative of the nonviability

Plaintiffs’ § 1962(c) claim: the Amended Complaint fails to allege

a separation between Menna and Gloor and the enterprise itself. To

be liable under Section 1962(c), a person, distinct from the

enterprise itself, must directly or indirectly conduct the affairs

of the enterprise. Richmond v.    Nationwide Cassel L.P., 52 F3d.

640, 646 (7th Cir. 1995). To be liable under § 1962(c), that person

“must be separate and distinct from the enterprise… liability

depends on showing that the defendants conducted or participated

in the conduct of the enterprise’s affairs, not just their own

affairs.” Id. While the Amended Complaint’s description of the

legal set up of the Four Corners enterprise is confusing to say

the least, the bottom line is that Menna and Gloor appear to own

and control Four Corners, and through that enterprise they conduct

the business of operating certain bars and restaurants for their

own enrichment. (Am. Compl. ¶ 356). Consequently, Menna and Gloor

constitute both the person and the enterprise, which is not a

violation of Section 1962(c) when the two are combined. Haroco,

Inc. v. American National Bank and Trust Co. of Chicago, 747 F.2d

384, 400 (7th Cir. 1984) (Section 1962(c) “requires separate

entities as the liable person and the enterprise which has its

affairs conducted through a pattern of racketeering activity.”).

The Court’s conclusion is grounded in two central assertions in



                              - 8 -
the Amended Complaint: (1) that all of the Four Corners entities

are owned by Menna and Gloor; and (2) that the increased profits

from the racketeering activity committed by Four Corner entities

flowed directly to Menna and Gloor. The underlying structure of

the Four Corner entities therefore provided Menna and Gloor with

the ability to dictate the use of the W-2s by the subservient

entities to increase the income of the Four Corner entities which

resulted in Menna and Gloor being able to enrich themselves at the

expense of the servers.       As held in Wooley v. Jackson Hewitt, Inc.,

540 F. Supp. 2d 964, 975 (N.D. Ill. 2008), a plaintiff cannot

establish a RICO enterprise by naming corporate franchises in

addition to the corporation, or a firm and its employees, or a

firm and its agents and affiliates.

       The   Court   therefore     dismisses   Count   VI,    this   time   with

prejudice.

                              C.    IWPCA Count

       The Court denied Defendants’ first motion to dismiss the IWPCA

claim without comment. The Court overlooked the position of the

Defendants that sought dismissal of this claim.              The Court has now

been   asked   once   again   to    consider   dismissal      of   this   count.

Defendants contend that the IWPCA cannot be used to recover where

the claim is based on minimum wage claims, citing Palmer v. Great

Dane Trailers, No. 05 C 1410, 2005 WL 1528255, at *3-4 (N.D. Ill.



                                     - 9 -
June 28, 2005) (discussing when the proper vehicles to recover

earned pay are the Fair Labor Standards Act and the Illinois

Minimum Wage Law). Plaintiffs contend, however, that their claim

presented in Count IV is not based solely on the minimum wage laws

but instead on an agreement between Plaintiffs and Defendants that

they receive all of their tip income which in Count IV they deny

that they received. The Court agrees with Plaintiffs and denies

the Motion to Dismiss Count IV.

                        III.    CONCLUSION

     For the reasons stated herein, the Motion to Dismiss (Dkt.

No. 65) is granted in part and denied in part. The Court dismisses

Count VI of the Amended Complaint with prejudice. The remaining

Counts-I, II, III, IV, V, and VII-shall stand.


IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 1/2/2020




                               - 10 -
